UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6068


ALBERT FITZGERALD BROCKMAN-EL,

                Petitioner - Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; ALVIN W. KELLER,
Secretary of North Carolina Department of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:09-cv-00633-WO-LPA)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Albert Fitzgerald Brockman-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Albert     Fitzgerald         Brockman-El         seeks    to    appeal     the

district      court’s     order       accepting     the     recommendation         of     the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2006) petition.         The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate     of    appealability.             28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial        showing       of   the     denial    of    a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)         (2006).         A

prisoner        satisfies       this        standard      by      demonstrating         that

reasonable       jurists       would       find   that    any     assessment       of     the

constitutional        claims     by    the    district     court        is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Brockman-El

has not made the requisite showing.                        Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and    dismiss     the      appeal.        We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED

                                              2